HILL, Justice,
dissenting.
I respectfully dissent, because I find that the trial court erred in dismissing Collier’s counterclaim.
Collier’s request of the court was very simple. He sought a legal determination of his parental status as to these two children and he sought custody of them. If he has the legal right to have his status as a parent determined, and, as a parent, to seek conservatorship of the children, then the trial court erred in dismissing his claim.
The majority would surely not question Collier’s right, if he is the parent of the two children, to seek appointment as their managing conservator, as provided by TEX. FAM. CODE ANN. sec. 11.03(a)(1) (Vernon Pamph.Supp.1986).
The Code defines “parent” as the mother, a man as to whom the child is legitimate, an adoptive mother or father, but does not include a parent as to whom the parent-child relationship has been terminated. TEX. FAM. CODE ANN. sec. 11.01(3) (Vernon 1975). The Code further provides that a child is the legitimate child of his father if the child is conceived before or during the marriage of his father and mother. TEX. FAM. CODE ANN. sec. 12.-02(a) (Vernon Pamph.Supp.1986).
If we apply these rules with respect to the child D.J.J., who was conceived and bom after his mother’s marriage to Jones but before her marriage to Collier, Collier is the parent of D.J.J, if he is able to establish that he is DJJ.’s father. As DJJ.’s parent, Collier would have the right in this proceeding to seek managing con-servatorship, as he has done. In fact, in view of the termination of the mother’s rights, he would be entitled to appointment as DJJ.’s managing conservator absent evidence to support a finding that his appointment would not be in the best interest of the child. • TEX. FAM. CODE ANN. sec. 14.01(b) (Vernon 1975). Since there has been no fact finding as to Collier’s fatherhood of D.J.J., I believe that it is inappropriate for us to make such a finding of fact by declaring him to be the father.
*202We are presented with a unique situation in the case of the child S.G.J. S.G.J. was apparently conceived and born during the mother’s marriage to Jones, but while she was living with Collier. He was also conceived and born before the mother’s marriage to Collier. Under the provisions of TEX. FAM. CODE ANN. sec. 12.02(a), either Jones or Collier is potentially the parent of S.G.J. There is a strong presumption that S.G.J. is the legitimate child of Jones, since he was conceived and born during his mother’s marriage to Jones. Clark v. Clark, 643 S.W.2d 795, 797 (Tex.App.—Fort Worth 1982, no writ). The presumption is rebuttable, however, by a showing of clear and convincing evidence that it is impossible for the husband to have been the father. Id.; C.G.W. v. B.F.W., 675 S.W.2d 323, 325 (Tex.App.—San Antonio 1984, no writ). If Collier meets this burden and establishes by clear and convincing evidence that Jones could not have been S.GJ.’s father, and he further establishes by a preponderance of the evidence that he is S.GJ.’s father, then he is S.GJ.’s parent by virtue of his marriage to S.GJ.’s mother after S.GJ.’s conception and birth. As S.GJ.’s sole parent, Collier would be entitled to be appointed as the child’s managing conservator absent evidence to support a finding that his appointment would not be in S.GJ.’s best interest. TEX. FAM. CODE ANN. sec. 14.01(b).
The majority, in an overly-technical reading of Collier’s petition, ignores his allegations and prayer that his status as a parent be legally determined and that he be appointed as the children’s managing conservator. The Texas Supreme Court has held that technical rules of practice and pleading are of little importance in determining issues concerning the custody of children. Leithold v. Plass, 413 S.W.2d 698, 701 (Tex.1967). See also Graham v. Graham, 584 S.W.2d 938, 940 (Tex.Civ.App.—Waco 1979, no writ).
I would reverse the order of dismissal and remand this cause for further proceedings consistent with this opinion.